Order                                                                                    Michigan Supreme
                                                                                                     Court
                                                                                         Lansing, Michigan
  April 1, 2015
                                                                                           Robert P. Young, Jr.,
                                                                                                      Chief Justice

  149780 & (12)                                                                             Stephen J. Markman
                                                                                                Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
  DENNIS GORDENEER,                                                                            David F. Viviano
                                                                                           Richard H. Bernstein,
           Plaintiff-Appellee,                                                                             Justices
                                                                SC: 149780
  v                                                             COA: 319479
                                                                Ingham CC: 11-000178-NH
  MINDY LANE, D.O., and MID-MICHIGAN
  PHYSICIANS, P.C.,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs to any party.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 1, 2015